      CASE 0:19-cv-02660-JNE-TNL Document 44 Filed 05/15/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


UNITED FOOD AND COMMERCIAL
WORKERS UNION, LOCAL No. 663, et al.,

                             Plaintiffs,                  Civil Action No. 0:19-cv-02660
                                                          The Honorable Joan N. Ericksen
       v.                                                 Magistrate Judge Tony N. Leung

UNITED STATES DEPARTMENT OF
AGRICULTURE,                                               DECLARATION OF
                                                           HANY SIDRAK
                             Defendant.


I, Hany Sidrak, hereby declare and certify as follows:

       1.     Since May 2018, I have held the Deputy Assistant Administrator position in the

Office of Field Operations (OFO), Food Safety and Inspection Service (FSIS). In this

capacity, I share responsibility for planning, coordinating, and directing programs of regulatory

oversight and inspection pursuant to laws that are designed to assure the wholesomeness,

safety, and truthful labeling of the nation’s domestic meat, poultry, and egg products.

       2.     I am a 1984 graduate of Cairo University, College of Veterinary Medicine. I

joined FSIS in November 1991 and served for approximately five years as a Public Health

Veterinarian, providing veterinary expertise and supervisory authority in FSIS regulated

slaughter establishments.     I have since served in various FSIS Headquarters technical,

management, and leadership positions. During my time with OFO, I have helped to develop

and implement the young chicken and turkey and market swine HACCP-based Inspection

Models Projects (HIMP), which formed the basis for the development and implementation of
      CASE 0:19-cv-02660-JNE-TNL Document 44 Filed 05/15/20 Page 2 of 5



the New Poultry Inspection System (NPIS) and the New Swine Slaughter Inspection System

(NSIS), respectively.

       3.     I make the following representations based upon my personal knowledge and

upon facts made known to me in my capacity at FSIS.

       4.     I understand that the plaintiffs contend that increases in line speed in market

hog slaughter establishments operating under NSIS will result in more injuries to

establishment workers, as they will have to perform the same tasks at higher speeds. I disagree

with this contention for the following reasons.

       5.     To date, seven high-volume market hog slaughter establishments have

converted to NSIS. For ease of reference, this paragraph contains the name, geographic

location, and conversion date for each of the current seven NSIS plants:

  Plant Name                           City           State     Former     Conversion
                                                                HIMP       Date
  Seaboard Foods                       Guymon         OK        No         3/2/2020

  JBS-Swift                            Beardstown     IL        Yes        3/30/2020


  Quality Pork Processors, Inc         Austin         MN        Yes        3/30/2020

  WholeStone Farms Cooperative,
                                Fremont               NE        Yes        3/30/2020
  Inc.
                                       Los Angeles
  Smithfield Packaged Meats Corp.                  CA           Yes        3/30/2020
                                       (Vernon)

  Clemens Food Group, LLC              Hatfield        PA       Yes        3/30/2020

  Clemens Food Group, LLC              Coldwater      MI        No         3/30/2020



                                                2
      CASE 0:19-cv-02660-JNE-TNL Document 44 Filed 05/15/20 Page 3 of 5



       6.     To date, there is only one swine slaughter facility that was subject to an

evisceration line-speed limit of 1,106 head per hour prior to the promulgation of the Final

Rule and is no longer subject to that limit because it has adopted NSIS. That plant is the

Seaboard Foods swine slaughter establishment in Guymon, Oklahoma, which converted from

the traditional inspection system to NSIS on March 2, 2020. The Clemens Food Group

establishment in Coldwater, MI was not subject to any line-speed limit prior to the

promulgation of the Final Rule; it had obtained a waiver of that requirement and used a HIMP-

like system. The other five NSIS establishments already used NSIS-compliant procedures as

participants in the HIMP pilot.

       7.     To date, five other swine slaughter establishments have informed FSIS that they

plan to convert to NSIS. These establishments have no obligation to convert, however, and

it is unclear when they will do so (if at all). FSIS’s policy is not to release the names of

establishments that have expressed an interest in converting to NSIS without first asking the

establishment whether it has any objection to such a disclosure.

       8.     An establishment’s ability to operate at a higher line speed depends on a variety

of factors, such as the availability of adequate number of employees to perform all steps of

the slaughter and evisceration processes including sorting and trimming carcasses and parts,

the size and condition of the animals being slaughtered, functionality and maintenance of the

establishment’s various equipment, its ability to maintain process control, and the general

supply and demand for pork products. The former HIMP establishments and the current

NSIS establishments may increase evisceration line speeds above the maximum traditional

inspection regulatory speed of 1,106 head per hour. But their line speeds fluctuate, so they


                                              3
        CASE 0:19-cv-02660-JNE-TNL Document 44 Filed 05/15/20 Page 4 of 5



often do not operate above that speed for the entire shift. Nor do they exceed that speed

during every shift. These establishments may exceed 1,106 head per hour only if they maintain

process control; otherwise, inspection program personnel have the authority to stop or slow

the line speed and document the lack of process control on a Non-compliance Record (NR).

Repeat NRs will result in escalating enforcement action against the regulated establishment,

up to and including withdrawal of the FSIS grant of inspection.

        9.    In recent weeks, several market hog slaughter establishments have significantly

reduced their evisceration-line speeds due to staffing shortages associated with the impacts of

COVID-19.

        10.   Under the traditional swine slaughter inspection system, FSIS inspectors on the

evisceration line are responsible for identifying contamination or defects on swine carcasses

and parts and directing establishment employees to remove them.              Under NSIS, the

establishment is responsible for identifying and removing such defects on carcasses and parts

before inspection by FSIS inspectors. This effectively requires establishments choosing to

operate under NSIS to hire additional employees.          Establishments typically hire more

employees to identify and remove defects, which means that the work is divided among more

people. Therefore, the fact that an establishment uses a faster evisceration-line speed does not

necessarily mean that each individual employee on the evisceration line is working at a faster

rate.

        11.   Establishments that adopt NSIS typically reconfigure their evisceration lines to

account for changes such as a decreased number of FSIS online inspectors. As a result, an




                                               4
      CASE 0:19-cv-02660-JNE-TNL Document 44 Filed 05/15/20 Page 5 of 5



establishment that converts to NSIS may provide more space for each worker on the

evisceration line than it provided under the traditional inspection system.

       12.    Most processing of carcasses and parts by establishment employees using sharp

instruments such as knives and saws occurs on processing lines, not on evisceration lines.

FSIS does not and has never regulated the speed of processing lines, either under NSIS or

under the traditional inspection system. The only establishment employees who use knives

on the evisceration line are those responsible for removing abnormalities and contamination

from carcasses and those who incise the mandibular lymph nodes.

       13.    Market hog carcasses are chilled in a cooler for approximately 24 hours before

they are further processed. Because of this chilling step, the speed of evisceration lines can

have no impact on the speed of processing lines. Any planned increase in the evisceration line

speed must be planned ahead by the establishment and carefully matched with an increase in

the cooler’s capacity, which is besides being a major capital investment is not always possible

because of many factors including, but not limited to, availability of space in the existing

premises of the official establishment.

       14.    I am aware of no establishment employee injuries under NSIS that resulted

from establishments operating at line speeds faster than those allowed under traditional

inspection.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: May 13 , 2020                                                   Digitally signed by HANY
                                                                       SIDRAK
                                                   HANY SIDRAK         Date: 2020.05.13 15:46:20
                                                                       -04'00'

                                                    Hany Sidrak
                                                    Deputy Assistant Administrator
                                                    USDA/FSIS/OFO

                                               5
